internal_revenue_service department of the treasury cid number release date index no washington dc person to contact identifying number telephone number refer reply to cc dom it a - plr-113031-99 date date legend mutual company transfer agent holding_company country a dear this responds to your request dated date for rulings regarding the information reporting and backup withholding consequences to holding_company and transfer agent in connection with the payment of certain stock sale proceeds to united_states persons you asked that we separately address those requested rulings relating to payments that will be made at the time of mutual company's demutualization thus this letter addresses only the first requested ruling and the fourth requested ruling to the extent it relates to payments covered by the first requested ruling the remaining rulings requested will be addressed separately facts mutual company is a mutual_life_insurance_company incorporated under the laws of country a as a mutual_life_insurance_company mutual company has no issued or outstanding capital stock mutual company carries on its insurance_business in country a and internationally including branch and subsidiary operations in the united_states mutual company plans to demutualize by converting to a country a stock_life_insurance_company the demutualization will involve the formation of holding_company a new country a stock holding_company mutual company will be wholly owned by holding_company immediately after the demutualization it is anticipated that in connection with mutual company's demutualization holding_company will issue common shares in country a and certain other countries the policyholders of mutual company that are eligible to receive demutualization benefits will be entitled to receive common shares cash or policy credits in exchange plr-113031-99 for their rights to and interests in mutual company as a mutual company non- country a eligible policyholders that are entitled to receive common shares may elect to sell those shares for cash through an initial_public_offering ipo as described below holding_company has engaged transfer agent a country a_trust company to be its stock registrar and transfer agent and to perform certain other functions relating to mutual company’s demutualization and holding company’s ipo transfer agent will maintain a share register showing the number of holding_company common shares issued to each eligible policyholder in mutual company’s demutualization at the time of mutual company’s demutualization holding_company will issue to transfer agent a global stock certificate as nominee for all non-country a eligible policyholders who elect to sell their common shares in the ipo as the nominal owner of those shares transfer agent will stand ready to effect sales of the common shares on behalf of the electing policyholders holding_company has engaged a syndicate of underwriters to offer the common shares in the ipo to investors in country a and in certain other countries when the ipo closes the underwriters will purchase from the electing policyholders the common shares they have elected to sell in the ipo that are held by transfer agent as the nominal owner the lead underwriter will pay transfer agent for those shares in consideration for that payment the global certificate associated with the common shares issued to electing policyholders will be transferred by transfer agent to the lead underwriter transfer agent will distribute directly to each electing policyholder including those policyholders subject_to united_states federal_income_tax the proceeds it receives from the lead underwriter from the sale of the common shares transfer agent will print the checks in and mail them from country a for united_states electing policyholders the checks will be drawn on a united_states bank account of the transfer agent transfer agent is not engaged in any business within the united_states it does not have an office or place of business in the united_states it does not use a fiscal or paying agent in the united_states and it is not a controlled_foreign_corporation within the meaning of sec_957 of the internal_revenue_code none of transfer agent’s gross_income during and as of the date this request was submitted was effectively connected with a united_states trade_or_business it is represented that holding_company will not engage in any trade_or_business in the united_states nor will it have an office or place of business or fiscal or paying agent there all payments made for which rulings are requested will occur in rulings requested plr-113031-99 the rulings you have requested are essentially as follows neither holding_company nor transfer agent will be required to report under sec_6045 and sec_6041 the transfer agent’s payments to electing policyholders of the proceeds of the sales in the ipo of their common shares neither holding_company nor transfer agent will be required to deduct and withhold any amount pursuant to the backup withholding provisions of sec_3406 with respect to the payments described in above law and analysis sec_6045 provides that every person doing business as a broker shall when required by the secretary make a return in accordance with such regulations as the secretary may prescribe showing the name and address of each customer with such details regarding gross_proceeds and such other information as the secretary may by forms or regulations require with respect to such business sec_6045 defines the term broker to include a dealer a barter_exchange and any other person who for a consideration regularly acts as a middleman with respect to property or services the term broker is further defined by sec_1_6045-1 of the income_tax regulations to mean a person that in the ordinary course of a trade_or_business during the calendar_year stands ready to effect sales to be made by others under sec_1_6045-1 to effect a sale means to act as a principal in the sale or as an agent for a party in the sale wherein the nature of the agency is such that the agent would ordinarily know the gross_proceeds from the sale example v of sec_1_6045-1 provides that a stock_transfer_agent for a corporation that records transfers of stock in such corporation is generally a broker if the nature of the activities of the agent is such that the agent ordinarily would know the gross_proceeds from sales sec_35a 9999-4t a-2 provides that a payment made with respect to a transaction effected for a united_states customer by a foreign office of a foreign broker is subject_to information reporting under sec_6045 only in the following circumstances i the foreign broker is a controlled_foreign_corporation within the meaning of sec_957 or ii percent or more of the gross_income of the foreign broker from all sources for the year period ending with the close of its taxable_year preceding the payment or for such part of the period that the foreign broker has been in existence was effectively connected with the conduct_of_a_trade_or_business within the united_states thus we must first determine whether holding_company or transfer agent is a broker under the foregoing authority holding_company does not stand ready to effect the sale of common shares by the electing policyholders because it is not acting as an agent or principal for them in the plr-113031-99 sale nor is it responsible for paying the sale proceeds to them accordingly holding_company is not a broker within the meaning of sec_6045 and the regulations thereunder and is not subject_to information reporting under those provisions with respect to the sale however transfer agent is a broker under sec_6045 and the regulations thereunder because it stands ready to effect the sale of the common shares by the electing policyholders also as a stock_transfer_agent for holding_company it will know the gross_proceeds from the sale nevertheless a payment with respect to a transaction effected for a united_states customer by a foreign office of a foreign broker is subject_to information reporting under sec_6045 only under the circumstances described in sec_35a 9999-4t a-2 because transfer agent is not a controlled_foreign_corporation within the meaning of sec_957 and none of its gross_income is effectively connected with the conduct_of_a_trade_or_business within the united_states transfer agent does not meet the circumstances of sec_35a 9999-4t a-2 therefore transfer agent will not be subject_to information reporting under sec_6045 with regard to the sale of the common shares effected for electing policyholders who are united_states customers sec_6041 requires in general that persons making payments in the course of a trade_or_business to another person of fixed or determinable gains profits and income other than payments with respect to which a statement is required under certain other sections including sec_6045 of dollar_figure or more in any calendar_year shall file a return setting forth the required information sec_1_6041-3 specifically provides with certain exceptions not relevant here that returns are not required under sec_6041 with respect to payments by a broker to his customer holding_company will not make any payments to electing policyholders with respect to their sale of the common shares and therefore has no information reporting obligation under sec_6041 as to the payments although transfer agent will make payments as a broker to its customers the electing shareholders the payments are excepted from information reporting by sec_1_6041-3 in general sec_3406 provides that under specific conditions a reportable_payment is subject_to backup withholding requiring the payor to deduct and withhold from such payment a tax equal to percent of the payment a reportable_payment is defined in part as a payment required to be shown on a return required under sec_6041 or sec_6045 since we have concluded that neither holding_company nor transfer agent will be subject_to information reporting under sec_6045 or sec_6041 with respect to the sale of common shares by electing policyholders who are united_states customers payments with respect to the sale effected for united_states customers are not subject_to backup withholding under sec_3406 conclusions plr-113031-99 based solely on the facts submitted and the representations made we conclude that neither holding_company nor transfer agent will be subject_to information reporting under sec_6045 or sec_6041 with respect to the sale of common shares in the ipo by electing policyholders who are united_states customers the payments to electing policyholders who are united_states customers with respect to the sale of their common shares in the ipo are not reportable payments under sec_3406 and are not subject_to backup withholding by holding_company or transfer agent caveats a copy of this letter must be attached to any income_tax return to which it is relevant except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely deputy assistant chief_counsel income_tax accounting by robert a berkovsky chief branch
